Case 1:16-cv-00550-MU Document 88 Filed 09/02/20 Page 1 of 1                PageID #: 416




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


JAMES DELESTER CRANDLE,                   :

       Plaintiff,                         :

vs.                                       :      CA 16-0550-MU

C.O. SIMS, et al.,                        :

       Defendants.


                                       JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that Plaintiff James Delester Crandle

have and take nothing from Defendants La’Tre Thompson and Ta’Eric Sims and that

Plaintiff’s Fourteenth Amendment excessive use of force and failure to intervene

claim(s) against Sims and Thompson be DISMISSED WITH PREJUDICE. Crandle has

failed to establish the violation of any constitutional right, and Defendants are thus

entitled to qualified immunity.

       DONE this the 1st day of September, 2020.

                      P. Bradley Murray
                     UNITED STATES MAGISTRATE JUDGE
